Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated February 2, 2021. Claims 1-20 of the application are pending.

Reasons for Allowance



2.	Claims 1-20 of the application are allowed over prior art of record.


3.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1)	obtaining prior to drilling operation, a target well data specifying the well to be drilled; selecting from the existing set of wells, analog wells that satisfy predetermined similarity criterion with respect to the target well; generating a number of analog well data sets and selecting a training data set for the target well; the training data set includes the rate of penetration for each analog well; using machine learning algorithm and the training data set to develop a drilling model to predict the rate of penetration (ROP) profile for the target well; performing, based on the drilling model, modeling of the drilling operation to generate a (Marinar et al., WO 2018/067131);
(2)	artificial neural networks, statistical methods and machine learning are combined with physics based models to predict various physical parameters of well fluids and their performance; the models are used to maintain target values of parameters while drilling oil and gas wells; fluid treatment may be performed for the wellbore fluid based on artificial neural network technique; fluid property is maintained within specified range; the drilling parameters include the rate of penetration (ROP) and true vertical depth; the artificial neural network is trained using data collected in real time; using the real time data and the modeled impact of additives to the drilling fluid, permits better drilling management (Kleingueti et al., WO 2016/200379);
(3)	 improved drilling operations using real-time drilling data to predict bit wear, lithology, pore pressure, rotating friction coefficient in real-time and adjusting drilling parameters in real-time based on predictions; the real-time prediction is made by processing real-time drilling data through a multi-layer neural network; the real-time bit wear prediction is made using real-time drilling data to predict a bit efficiency factor and detect changes in bit efficiency factor over time; measurement-while-drilling well logging is used for providing real-time information; sensors are used to measure torque, weight-on-bit and rotary speed; the predictions are used to optimize weight on bit and bit rotation speed to maximize drilling rate and minimize drilling cost; adjusting the drilling parameters in real-time based on bit wear prediction;  (Marx et al., WO 2014/066981).

None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including:
training a hybrid physics and machine-learning model with the input data by building a coefficient library of drilling parameters of a planned drilling operation, comprising:
determining relative influences and rankings of the drilling parameters of the planned drilling operation based on the physics data; and
providing, via the hybrid physics and machine-learning model, a predictive model representing a rate of penetration of an earth-boring tool and wear of the earth­ boring tool during the planned drilling operation" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses an earth-boring tool system, specifically including:
(Claim 13) "pre-train a plurality of modules individually within a hybrid physics and machine-learning model;
train the plurality of modules together to develop the hybrid physics and machine-learning model based on input data;
provide, via the hybrid physics and machine-learning model, a predictive model representing a rate of penetration of an earth-boring tool and wear of the earth-boring tool during a planned drilling operation;
retrain the hybrid physics and machine-learning model based on a combination of the input data and the real-time data; and
provide, via the retrained hybrid physics and machine-learning model, an updated predictive model of a rate of penetration of the earth­ boring tool and wear of the earth-boring tool during a remainder of the planned drilling operation" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including:
(Claim 17) "analyzing the real-time data via the hybrid physics and machine-learning model;
providing, via the hybrid physics and machine-learning model and based at least partially on the analysis, a predictive model representing a rate of penetration of an earth-boring tool and wear of the earth-boring tool throughout at least part of a remainder of the drilling operation" in combination with the remaining elements and features of the claimed invention.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	March 2, 2021